[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Motion to Reargue Granted.
Relief sought granted in the following manner;
The Summons, Ex Parte Application and supporting affidavit thereto to the extent that they identify the name and/or address of the plaintiff, they are sealed.
In addition the file will also be sealed as to any court pleadings, documents and/or paper filed after this date that make reference to the plaintiff's real name and/or address.
LAWRENCE L. HAUSER, JUDGE CT Page 1355